Citation Nr: 1018523	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
inguinal hydradenitis with scarring and recurrent 
exacerbations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1970 and from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A hearing was held at the RO in 
August 2009 before the Board.  A transcript of the 
proceedings is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected inguinal hydradenitis 
with scarring and recurrent exacerbations ("skin 
disability") is manifest by constantly itching skin lesions, 
recurrent exacerbations involving drainage from multiple skin 
lesions, and painful scarring.


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating for inguinal 
hydradenitis with recurrent exacerbations have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Code (DC) 7806 (effective prior to 
August 30, 2002).  

2.  Criteria for a separate 10 percent rating for painful 
scarring associated with inguinal hydradenitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, DC 7801 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2006, May 2007, and April 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his higher initial rating claim 
for a skin disability, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
Additionally, the examinations provided and medical opinions 
obtained are adequate for rating purposes as the examinations 
were performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  As such, 
the Board will now turn to the merits of the Veteran's claim.


The Veteran contends that his service-connected skin 
disability is more disabling than currently evaluated.  He 
credibly testified that he has constant lesions and takes 
medication on a regular basis.  The Veteran also stated that 
he experiences painful scarring associated with the inguinal 
hydradenitis.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's skin disability currently is evaluated as 
10 percent disabling effective February 1, 1997, by analogy 
to 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  See 
38 C.F.R. § 4.118, DC 7806 (2009).  The Board notes that the 
regulations for evaluating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 
2002).  Thus, the Veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria; only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

Prior to August 30, 2002, a 10 percent rating was assigned 
under DC 7806 for eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent rating was assigned 
under the former DC 7806 for eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or if it was exceptionally repugnant.  See 
38 C.F.R. § 4.118, DC 7806 (effective prior to August 30, 
2002).

The revised DC 7806 provides a 10 percent rating for 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body or exposed areas of the 
body or intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating is assigned for dermatitis or 
eczema affecting 20 to 40 percent of the entire body or 
exposed areas of the body or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A maximum 60 percent rating 
is assigned for dermatitis or eczema affecting more than 
40 percent of the entire body or exposed areas of the body or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
DC 7806 (effective August 30, 2002).  

The Board finds that the preponderance of the evidence 
supports assigning an initial 30 percent rating for the 
Veteran's disability under the former rating criteria for 
evaluating skin disabilities.  The Board notes at the outset 
that application of the former rating criteria for skin 
disabilities is more favorable to the Veteran in this appeal 
as his service-connected skin disability only affects a small 
percentage of his total body area and it does not appear that 
he has been prescribed immunosuppressive medications (as 
would be required for a higher disability rating under the 
revised rating criteria for skin disabilities).  As noted, 
under the former DC 7806, a 30 percent rating requires eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  See 38 C.F.R. § 4.118, DC 7806 
(effective prior to August 30, 2002).  The competent medical 
evidence shows that the Veteran experiences extensive 
recurrent lesions on his groin, perirectal, and inguinal 
areas due to his service-connected skin disability.  The 
medical evidence also shows that the Veteran's service-
connected skin disability has resulted in recurrent extensive 
lesions on his groin and buttocks.  These lesions required 
frequent surgical incision and drainage by private physicians 
in November 1985, March 1987, April 1990, September 1991, 
December 1994, March 1995, June 1996, and in February 1998.  
The Veteran's skin lesions associated with his service-
connected skin disability have ranged in size from 13 x 3.2 x 
0.4 centimeters (cm) at the time of surgery in March 1987 to 
several 1 cm lesions seen on VA examination in November 2008.  
The Veteran's private treating physician, C.F.G., M.D., 
stated in a July 2007 note that the Veteran had experienced 
problems with inguinal hydradenitis for over 15 years which 
required periodic incision and drainage.  It is clear that 
the Veteran's skin disability continues to require aggressive 
at-home treatment and frequent outpatient surgeries.  The 
Veteran had 2 additional surgeries at VA medical centers in 
June 2007 when 3 hydradenitis cysts were removed from his 
left groin and right buttock and in June 2009 when 2 cysts 
were removed from his right groin.  Recent VA outpatient 
treatment records show that the Veteran has been prescribed 
doxycycline on several occasions; this medication is an 
antibiotic and appears to have been prescribed to reduce the 
inflammation associated with the Veteran's recurrent skin 
lesions.  It does not appear to have been prescribed as an 
immunosuppressive medication to treat the Veteran's skin 
disability.  

The Veteran also testified credibly before the undersigned in 
August 2009 that he experienced constant itching for many 
years due to his service-connected skin disability and that 
his extensive lesions required multiple surgeries.  He also 
testified that his wife, a retired licensed practical nurse 
(LPN), had to lance his skin lesions when they became too 
painful and itchy for him and when he could not wait for 
additional surgery to drain these lesions.  He testified 
further that his lesions drained constantly and opened with 
movement in his groin.  Given the foregoing, and in light of 
the Veteran's credible testimony concerning his painful, 
draining, and constantly itchy skin lesions associated with 
his service-connected skin disability, the Board finds that 
the criteria for a 30 percent rating for the Veteran's 
service-connected skin disability are met under the former 
rating criteria for skin disabilities.

The Board also finds that criteria for a separate 10 percent 
rating for scarring associated with the Veteran's service-
connected skin disability are met under the revised rating 
criteria for evaluating skin disabilities.  Here, the Board 
finds that the revised rating criteria for evaluating skin 
disabilities are more favorable to the Veteran because these 
criteria provide for ratings based on the area affected by 
scarring (in square centimeters) and the scarring associated 
with the Veteran's service-connected skin disability affects 
an area large enough for a compensable disability rating.  As 
noted, a 10 percent rating under the revised DC 7801 requires 
scarring in an area exceeding 6 square inches (39 sq. cm.) 
but less than 12 square inches (77 sq. cm.).  See 38 C.F.R. 
§ 4.118, DC 7801 (2009).  At the Veteran's most recent VA 
examination in November 2008, physical examination showed 
scars of 1 cm, 1 cm, two scars of 2.5 cm x 2.5 cm each, one 
scar of 2.5 cm x 3 cm, and a 3.5 cm x 4 cm scar on the right 
thigh.  There was a 4 cm x 2.5 cm scar in the left medial 
thigh.  There were 2 large scars on the superior portion of 
the buttocks, 6.5 cm x 4.5 cm on the right which was 
depressed and 3.5 cm x 4.5 cm on the left along with a small 
1 cm reddened area at the top portion of the buttock which 
was slightly tender without increased skin tear.  There also 
was an intertrigo scar of 11 cm x 1 cm with a 2 mm opening on 
the left and an intertrigo scar of 12 cm x 1 cm on the right.  
As the RO noted in the June 2009 supplemental statement of 
the case, the total area of scarring at the Veteran's VA 
examination in November 2008 was 67 sq. cm. with several 
other scars less than 1 cm in width.  

Again, the Veteran testified credibly in August 2009 that his 
scars would tear open with movement and start draining in the 
inguinal canal.  He also testified that his extensive 
scarring gave him problems in bending over or squatting or 
kneeling because that type of movement put pressure on the 
scars.  It is clear from a review of the medical evidence 
that the Veteran's service-connected skin disability has 
resulted in extensive scarring in an area that exceeds 39 sq. 
cm. but is less than 77 sq. cm.  Accordingly, the Board finds 
that the criteria for a separate 10 percent rating for scars 
have been met under the revised rating criteria for skin 
disabilities for all periods in question.  There is no basis, 
however, for assignment of a higher rating for the Veteran's 
scarring as there is no evidence of an area of 77 sq. cm. or 
larger being affected.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  The United States Court 
of Appeals for Veterans Claims (Court) clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, VA 
must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In considering the evidence of record, the Board finds that 
the schedular rating criteria for the Veteran's skin 
disability, including the scarring, are adequate for rating 
purposes as they address the manifestations of the Veteran's 
service-connected disability.  Although the Veteran retired 
from employment in 1997, there is no suggestion in the record 
that his retirement was based solely upon his service-
connected disability.  Consequently, the Board finds that 
referral for consideration of an extra-schedular rating is 
not warranted.  Thus, the Board finds that the ratings 
assigned in this decision adequately reflect the clinically 
established impairments experienced by the Veteran.


ORDER

A 30 percent rating for inguinal hydradenitis with scarring 
and recurrent exacerbations is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A separate 10 percent rating for scars associated with 
service-connected inguinal hydradenitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


